      Case: 1:21-cr-00123-JRA Doc #: 54 Filed: 06/14/21 1 of 1. PageID #: 251




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )    CASE NO.: 1:21CR00123
                                                    )
                Plaintiff,                          )     JUDGE JOHN R. ADAMS
                                                    )
        v.                                          )
                                                    )
  KENNETH JOHNSON, et al.,                          )    MOTION FOR LEAVE TO FILE
                                                    )
                 Defendants.                        )

       Now comes the United States of America, by and through its counsel, Bridget M.

Brennan, Acting United States Attorney, and Justin Seabury Gould and Megan R. Miller,

Assistant U.S. Attorneys, and pursuant to the Court’s Standing Order RE: Fed.R.Crim.P.

17(c)(1) seeks leave to file ex parte and under seal its application for permission to issue a

subpoenas pursuant to Fed. R. Crim. P. 17(C).

                                                         Respectfully submitted,

                                                         BRIDGET M. BRENNAN
                                                         Acting United States Attorney

                                                        /s/ Justin Seabury Gould
                                                         Justin Seabury Gould (OH: 0084584)
                                                         Megan R. Miller (OH: 0085522)
                                                         Assistant United States Attorneys
                                                         United States Court House
                                                         801 West Superior Avenue, Suite 400
                                                         Cleveland, OH 44113
                                                         (216) 622-3744/3855
                                                         Justin.Gould@usdoj.gov
                                                         Megan.R.Miller@usdoj.gov
